                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                               )
                    Plaintiff, )
                               )              CRIMINAL NO. 17-CR-30135-DRH
         vs.                   )
                               )
BRANDON D. ENGLISH, JR.,       )
                               )
                    Defendant. )

  PRELIMINARY ORDER OF FORFEITURE PURSUANT TO FED.R.CRIM.P.
                            32.2
      WITH RESPECT TO A CERTAIN FIREARM AND AMMUNITION
                  OF BRANDON D. ENGLSH JR.

      In the Information filed in the above cause on August 21, 2018, the United

States sought forfeiture of property of defendant, Brandon D. English Jr., pursuant

to 18 U.S.C. § 924c. The Court, upon consideration of guilty plea in this matter,

hereby finds that the following property is forfeitable and hereby orders forfeited

the following property:

      One Colt 25 caliber semi-automatic pistol bearing serial number
      226374, and any and all ammunition contained therein.

     The United States shall provide notice of the forfeiture and the right of persons

other than the defendant who have any claim or legal interest in any of the property

to file a petition with the Court. The notice shall be provided in a manner consistent

with Supplemental Rule G(4)(a) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions.

      The notice shall state that the petition shall be set for a hearing to adjudicate


                                          1
the validity of the petitioner's alleged interest in the property, shall be signed by the

petitioner under penalty of perjury, and shall set forth the nature and extent of the

petitioner's right, title, or interest in the

forfeited property and any additional facts supporting the petitioner's claim and the

relief sought.

       The United States shall, also to the extent practicable, provide direct written

notice to any person known to have alleged an interest in the property that is the

subject of the Order for Forfeiture, as the substitute for the published notice to

those persons so notified.

       Upon the filing a petition alleging the third-party interests in the property,

the court may amend this order to resolve the claimed third-party interests.

       The United State Marshal or the custodian for the Federal Bureau of

Investigation shall seize and reduce to his possession, if he has not already done

so, the above-described property.

       This Order, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal

Procedure, shall become final with respect to Defendant Brandon D. English, Jr.

at the time of the Defendant’s sentencing, regardless of whether or not the rights of

actual or potential third-party petitioners have been determined by that time. This

Order shall be made part of the sentence of Defendant Brandon D. English, Jr. and

shall be included in the Judgment imposed against the Defendant. This Order is a

final order with respect to the Defendant and this Order may be amended with

respect to petitions filed by third-parties claiming an interest in the subject-matter

                                                2
forfeited property.

      The United States may abandon forfeiture of the property by filing notice of

the abandonment with the Court.

IT IS SO ORDERED.

                                                   Judge Herndon
                                                   2018.11.07
                                                   16:25:52 -06'00'
                                     _________________________________
                                      DAVID R. HERNDON
                                      United States District Court Judge




                                        3
